            Case 1-19-40080-ess            Doc 28        Filed 02/26/19         Entered 02/26/19 09:13:49


                               SCHILLER, KNAPP,
                           LEFKOWITZ & HERTZEL, LLP
                                              Attorneys and Counselors at Law
                                                  _________________________

                            950 New Loudon Road, Suite 109, Latham, NY 12110-2100
                                    (518) 786-9069 Fax: (518) 786-1246*
                                           *Not For Service of Any Litigation Papers
                                           (ALL REPLIES TO LATHAM OFFICE)



February 26, 2018

Steven Amshen, Esq.
Petroff Amshen, LLP
1795 Coney Island Ave
3rd Floor
Brooklyn, NY 11230

       Re:      Veronica Matthews
                Case No. 19-40080-ESS

Dear Sir:

       In response to the loss mitigation request, attached please find the Creditor’s request for financial
information. Please forward a complete financial package with all supporting documentation, as one
complete submission, via email to bfisher@schillerknapp.com and Lmilas@schillerkapp.com


         In the meantime, should you have any questions, or if I can be of any further assistance, please feel
free to contact me. Thank you.

                                                          Respectfully Submitted,

                                                          _s/Lisa Milas________________________
                                                          Lisa Milas, Esq.
LRM:blf




                                ________________________________________
                    Buffalo Office: 1412 Sweet Home Road, Suite 12, Amherst, NY 14228 (518) 786-9069
                     Vermont Office: PO Box 872, 5527 Main Street, Waitsfield, VT 05673 (802) 225-8351
                   New Jersey Office: 30 Montgomery Street, Suite 1205, Jersey City, NJ 07302 (518) 786-9069
 Jaclyn C. Clemmer, Esq. is admitted to practice in NY and NJ and is the responsible attorney for the law firm’s NJ office.

                      Schiller, Knapp, Lefkowitz & Hertzel, LLP, is an LLP formed in the State of New York
